         Case 3:20-cv-00942-VLB Document 24 Filed 12/28/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 SHQIPJON KOLIQI           :
      Plaintiff,           :
                           :                     No. 3:20-cv-942(VLB)
      v.                   :
                           :
 WALMART STORES, INC.      :                      December 28, 2020
 WAL-MART REALTY, CO.      :
 WAL-MART ASSOCIATES, INC. :
                           :
 WALMART STORES EAST,
                           :
 INC.                      :
 WAL-MART REAL ESTATE      :
 BUSINESS TRUST            :
 WAL-MART STORES EAST,     :
 L.P.
         Defendants


  ORDER DENYING WITHOUT PREJUDICE [DKT. 22] PLAINTIFF’S MOTION TO
        AMEND THE COMPLAINT AND JOIN ADDITIONAL PARTIES

        Before the Court is Plaintiff Shqipjon Koliqi’s Motion to Amend the

Complaint. [Dkt. 22]. For reasons set forth below, the Court DENIES Plaintiff’s

motion to amend without prejudice to renewal within fourteen days of this Order.


        On or around June 11, 2020, Defendants were served with a complaint styled

Shqipjon Koliqi v. Walmart Stores, Inc., Wal-Mart Realty Company, Wal-Mart

Associates Inc., Wal-Mart Stores East, Inc., Wal-Mart Stores East, Limited

Partnership, and Wal-Mart Real Estate Business Trust, filed in Superior Court for

the Judicial District of Waterbury, Connecticut. [Dkt. 1 (Def. Not. of Removal)]. The

suit arises from alleged bodily injuries that Plaintiff sustained after he slipped and

fell on an accumulation of ice while making a delivery to a Wal-Mart store in

Naugatuck, Connecticut in March of 2019. [Dkt. 1, Ex. A. (Compl.) ¶¶ 7-11].

                                          1
        Case 3:20-cv-00942-VLB Document 24 Filed 12/28/20 Page 2 of 6




      The Defendants invoked 28 U.S.C. § 1441 and removed this matter pursuant

to the Court’s diversity jurisdiction, 28. U.S.C § 1332. All of the Defendants are

Delaware domiciled business entities and, except for Wal-Mart Realty Company,

each business entity maintains their principle place of business in Arkansas; Wal-

Mart Realty Company’s principle place of business is in California. [Id. at 2-3].

Plaintiff was a Connecticut resident at all times relevant. [Id. at 2]. Based on the

scope of Plaintiff’s claimed injuries, some of which were alleged to be permanent

or long-term in nature, Defendants averred that the amount in controversy

exceeded $75,000. [Id. at 2-3]. Plaintiff did not seek remand. Therefore, the Court

has original subject matter jurisdiction in this case based on the parties’ diversity

of citizenship. 28 U.S.C. § 1332.


      After initial discovery disclosures, Plaintiff has moved to amend the

Complaint. [Dkt. 22]. According to Plaintiff’s motion, the amendment is intended to

correct several scrivener errors, to add an additional allegation of negligence

based on photographic evidence provided by Defendants in their initial disclosure,

and to join two additional parties, TJ Property Management, LLC and Michael

Sweeney DBA Sweeney Enterprises LLC. [Id.]


      First, the Court denies without prejudice Plaintiff’s motion to amend the

complaint as to the purported scrivener errors and the additional allegations of

negligence. Plaintiff’s motion does not comply with Local Rule 7(f) in both

respects, which requires:


      a statement of the movant that: (i) the movant has inquired of all non-moving
      parties and there is agreement or objection to the motion; or (ii) despite

                                         2
        Case 3:20-cv-00942-VLB Document 24 Filed 12/28/20 Page 3 of 6




      diligent effort, including making the inquiry in sufficient time to afford non-
      movant a reasonable opportunity to respond, the movant cannot ascertain
      the position(s) of the non-movant(s), and (2) in cases in which the movant is
      represented by counsel, be accompanied by both a redlined version of the
      proposed amended pleading showing the changes proposed against the
      current pleading and a clean version of the proposed amended pleading.

      Compliance with this rule is necessary for the prompt disposition of the

motion to amend on the merits without undue outlay of judicial resources.

Accordingly, Plaintiff’s motion to amend is DENIED without prejudice to refiling

within 14 days, accompanied by a brief that complies with Local Rule 7(f) and an

accompanying redline version of the amended complaint showing the proposed

changes.


      The Court also notes that the paragraphs in the proposed amended

complaint are not sequentially numbered accurately to reflect the inclusion of new

paragraphs for the proposed additional defendants. Plaintiff shall correct the

paragraph numbering if the proposed amended complaint is refiled in accordance

with Fed. R. Civ. P. 10(b).


      Second, the Court turns to Plaintiff’s proposed joinder of additional

defendants. According to Plaintiff’s proposed amended complaint, one or more of

the Wal-Mart entity defendants hired TJ’s Property Management LLC to manage

and maintain the premises where Plaintiff slipped and fell. [Dkt. 22-1 (Pl. Proposed

Am. Compl.) ¶ 7]. One or more of the defendants hired Michael Sweeney DBA

Sweeney Enterprises LLC as a snow removal and sanding contractor for the

subject premises. [Id. ¶ 8]. Both TJ’s Property Management LLC and Sweeney

Enterprises LLC are Connecticut Limited Liability Corporations that maintain


                                         3
         Case 3:20-cv-00942-VLB Document 24 Filed 12/28/20 Page 4 of 6




principle places of business in Connecticut. [Id. ¶¶ 7-8]. The proposed amended

complaint alleges that both these entities were negligent in fulfilling their duties to

maintain the premises, resulting in Plaintiff’s injury. [Id. ¶ 13].


        The jurisdictional effect of the proposed joinder was not addressed by

Plaintiff, but the Court must address it sua sponte. See Shanshan Shao v. Beta

Pharma, Inc., No. 3:14-CV-01177(CSH), 2018 WL 1882855, at *2 (D. Conn. Apr. 19,

2018). The addition of these defendants would defeat federal subject matter

jurisdiction over this case, as it is based solely on diversity of citizenship pursuant

to 28 U.S.C. § 1332. See [Dkt. 1 (Not. of Removal)]. “Diversity is not complete if any

plaintiff is a citizen of the same state as any defendant.” St. Paul Fire and Marine

Ins. Co. v. Universal Builders Supply, 409 F.3d 73, 80 (2d Cir. 2005). Here, Plaintiff

and the two proposed defendants to be joined are citizens of Connecticut and there

is no basis asserted to established federal question jurisdiction under 28 U.S.C. §

1331.


        Pursuant to 28 U.S.C. 1447(e), “if after removal the plaintiff seeks to join

additional defendants whose joinder would destroy subject matter jurisdiction, the

court may deny joinder, or permit joinder and remand the action to the State court.”

Thus, the Court must decide whether to deny joiner or permit joinder and remand

the action to state court; in other words, the Court cannot grant Plaintiff’s motion

to join these parties and retain jurisdiction over the case. District courts consider

a multitude of factors in determining whether to exercise their discretion to permit

the joinder and remand the case or to deny the proposed joinder. See Garland v.

RLI Ins. Co., 491 F. Supp. 2d 338, 340 (W.D.N.Y. 2007)(discussing case-specific

                                            4
        Case 3:20-cv-00942-VLB Document 24 Filed 12/28/20 Page 5 of 6




factors considered in courts exercise of discretion under § 1447(e)). District courts

will permit a joinder which destroys diversity in removed actions only when

consistent with principles of fundamental fairness as appraised using the following

factors: (1) any delay, as well as the reason for delay, in seeking joinder; (2)

resulting prejudice to defendant; (3) likelihood of multiple litigation; and (4)

plaintiff's motivation for the amendment. Wilmington Sav. Fund Soc'y, FSB v.

Universitas Educ., LLC, 164 F. Supp. 3d 273 (D. Conn. 2016).


      If Plaintiff wishes to join these parties, Plaintiff must set forth the

jurisdictional basis for why these parties should be joined and the matter remanded

to state court. See Shanshan Shao, 2018 WL 1882855, at *5. Apart from compliance

with the internal deadlines set by the parties, Plaintiff’s motion does not state why

joinder of these parties is permissible under Fed. R. Civ. P. 20(a), nor does Plaintiff

inform the Court of how and when Plaintiff learned of the involvement of these

additional parties, or when, considering the exercise of careful diligence, the

earliest Plaintiff could have ascertained their identities.


      If Plaintiff elects to pursue joinder of these parties, Plaintiff shall renew the

motion and file a brief addressing the legal and factual basis for joinder within 14

days of this Order. Plaintiff’s renewed motion must comply with Local Rule 7(f) and

the paragraphs in the proposed amended complaint must be properly numbered in

accordance with Fed. R. Civ. P. 10(b). The Defendants shall respond within 14 days

of Plaintiff’s renewed motion.




                                           5
        Case 3:20-cv-00942-VLB Document 24 Filed 12/28/20 Page 6 of 6




                                           IT IS SO ORDERED

                                           ______/s/________________

                                           Hon. Vanessa L. Bryant
                                           United States District Judge


Dated at Hartford, Connecticut: December 28, 2020




                                       6
